Citation Nr: 0515887	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  05-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the final rating action of December 1961 which 
reduced the schedular disability evaluation assigned for the 
service-connected hearing loss disability from 10 percent to 
the non-compensable level was based on clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The appellant was born in August 1917, and he is currently 87 
years old.  In May 2005, the Board granted the appellant's 
motion to advance this appeal on the Board's docket due to 
his age.  


FINDINGS OF FACT

1.  Service connection was established for hearing loss 
disability, rated 10 percent disabling from December 1945.  

2.  By rating action dated in December 1961, the schedular 
disability rating assigned for hearing loss disability was 
reduced to the non-compensable level, effective in February 
1962, due to a change in the rating criteria rather than any 
improvement in the disability.  

3.  On December 31, 1958, the appellant was receiving and 
entitled to receive disability benefits under the public laws 
administered by VA at that time.  

4.  The December 1961 rating action which reduced the 
schedular disability rating for hearing loss disability from 
10 percent to the non-compensable level, effective in 
February 1962, was not in accordance with the law and 
regulations in effect at that time.  


CONCLUSION OF LAW

CUE is demonstrated in the December 1961 rating action which 
reduced the schedular disability rating assigned for hearing 
loss disability from 10 percent to the non-compensable level, 
effective in February 1962.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that claims dealing 
with the existence of CUE in prior, final rating 
determinations are not subject to the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), since such determinations must be based solely 
upon a review of the evidence of record at the time of the 
challenged action.  See Parker v.Principi, 15 Vet. App. 407, 
411-412 (2002).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  It must always be remembered that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  However, merely to aver that 
CUE exists in a prior adjudication of a case is not legally 
sufficient to raise that issue.  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Likewise, simply to claim CUE on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence "can never rise to the stringent 
definition of CUE."  Id., at 44  

There is a three-part test for determining whether CUE has 
been committed: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based upon the record and the law that existed at the 
time of the prior adjudication in question.  A claimant must 
establish that all three elements are satisfied.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  

In this case, entitlement to service connection for defective 
hearing was granted by rating action dated in February 1946.  
A 10 percent schedular disability rating was assigned for 
this disability, effective from December 1945, under the 
provisions of the 1933 Schedule for Rating Disabilities; this 
10 percent rating was later continued in an April 1947 rating 
action under the provisions of the 1945 Schedule for Rating 
Disabilities (Rating Schedule), effective from April 1946.  
Based upon periodic re-examinations of the appellant's 
hearing, the 10 percent rating was continued by rating 
actions dated in August 1947, August 1949, and March 1950.  

The provisions of the Rating Schedule governing the 
evaluation of hearing loss disability were revised and 
changed in approximately 1956, but no action was taken to re-
examine and/or re-evaluate the appellant at this time.  

In September and November 1961, the appellant's hearing was 
re-examined pursuant to the authority set forth in DAL 12-24-
54 and TWX 7-13-55 from the VA Central Office.  

In DAL 12-24-54 and TWX 7-13-55, VA Central Office provided 
instructions to most RO's to re-examine those veterans under 
the age of 55 receiving a running award of disability 
benefits, provided that there had been a material decrease in 
disability since the last examination and/or there was 
evidence pertinent to the individual case that the disability 
was likely to improve in the future.  See VA Regulation 
1185(A)(as in effect in 1954-55).  There was no evidence of 
record to indicate that the appellant's hearing loss 
disability had improved since the last official examination 
in 1950.  In fact the 1961 VA audiometric examinations do not 
appear to demonstrate any material improvement, nor is there 
any indication that this disability was likely to improve in 
the future.  It was further provided by regulation that re-
examination would not be scheduled when the disability was 
established as static, and where symptoms were shown by 
examinations to have persisted without material improvement 
for a period of five years or more.  See VA Regulation 
1185(B)(1)(c)(2).  The appellant's 10 percent rating for 
hearing loss disability had been in effect for far more than 
five years, based upon several official examinations which 
had not demonstrated any significant improvement.  The Board 
must therefore question whether the RO's action in recalling 
the appellant for re-examination of his hearing loss 
disability in 1961 was even authorized under the legal 
authority cited in the December 1961 rating action.  

Furthermore, since at least May of 1959, VA Regulation 
1953(a) [currently 38 C.F.R. § 3.953(a)] had provided that, 
in the absence of fraud, CUE of fact or law, or 
misrepresentation of material facts (none of which are 
applicable to the present case), any person receiving or 
entitled to receive benefits under any (emphasis added) 
public law administered by VA on December 31, 1958, should 
continue to receive such benefits as long as the conditions 
warranting such payment under those laws continued.  The 
December 1961 rating action makes it clear that the reduction 
was based solely upon the change in the rating criteria and 
not upon any improvement in the appellant's hearing loss 
disability.  Accordingly, it would appear that VA Regulation 
1953(a) would act to protect the appellant's 10 percent 
rating (which had, after all, been in effect since 1945) from 
reduction at that time.  

In the November 2004 statement of the case, the RO has argued 
that VA Regulation 1953(a) is not applicable to the 
appellant's situation in 1961, but the RO has cited to no 
legal authority in support of its rather convoluted and 
confusing argument.  It is a fact that the appellant was 
legitimately receiving VA disability compensation benefits at 
the 10 percent rate for his service-connected hearing loss 
disability on December 31, 1958; and it is a fact that these 
payments were authorized by, and in accordance with, the laws 
governing the award and payment of VA benefits in effect at 
that time.  Otherwise, these payments to the appellant were 
legally erroneous and an overpayment would exist.  It has 
never been suggested that an overpayment exists in this case; 
therefore, it would appear that the appellant's 10 percent 
schedular rating for defective hearing qualified in 1961 for 
protection under VA Regulation 1953(a).  Accordingly, the 
Board has concluded that the December 1961 rating action 
reducing the protected 10 percent rating for hearing loss 
disability to the non-compensable level based upon changed 
rating criteria was based on CUE.  


ORDER

The Board having determined that the December 1961 rating 
action reducing the schedular disability rating for hearing 
loss disability from 10 percent to the non-compensable level 
was based on CUE, the appeal is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


